Title: From George Washington to Lafayette, 11 August 1790
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marquis,
New York August 11th 1790.

I have received your affectionate letter of the 17 of March by one conveyance, and the token of victory gained by Liberty over Despotism by another: for both which testimonials of your friendship and regard I pray you to accept my sincerest thanks.
In this great subject of triumph for the new World, and for humanity in general, it will never be forgotten how conspicuous a part you bore, and how much lustre you reflected on a country in which you made the first displays of character.
Happy am I, my good friend, that, amidst all the tremendous benefits which have assailed your political Ship, you have had address and fortitude enough to steer her hitherto safely through the quick-sands and rocks, which threatened instant destruction on every side; and your young King in all things seems so well disposed to conform to the wishes of the Nation. In such an important, such a hazardous voyage, when every thing dear and sacred is embarked, you know full well my best wishes have never left you for a moment—Yet I will avow the accounts we received through the English papers (which were sometimes our only channels for information) caused our fears of a failure almost to exceed our expectations of success. How much will the Concerned be indebted to the exertions of the principal Pilot, when the Ship shall, at the end of her dangerous course, be securely harboured in the haven of national tranquillity, freedom, and glory, to which she is destined, and which I hope she is near attaining.
Congress, after having been in session ever since last fall, are to adjourn in two or three days. Though they have been much perplexed and delayed in their proceedings on some questions of a local and intricate nature; yet they have done a great deal of important business, and will leave the public affairs in as satisfactory a state as could reasonably have been expected. One of

the last acts of the executive has been the conclusion of a treaty of Peace and Friendship with the Creek Nation of Indians, who have been considerably connected with the Spanish Provinces and hostile to the Georgian frontiers since the war with Great Britain. McGillivray and about thirty of the Kings and Head Men are here: This event will leave us in peace from one end of our borders to the other; except where it may be interrupted by a small refugee banditti of Cherokees and Shawanese, who can be easily chastised or even extirpated if it shall become necessary: But this will only be done in an inevitable extremity; since the basis of our proceedings with the Indian Nations has been, and shall be justice, during the period in which I may have any thing to do in the administration of this government.
Our negotiations and transactions, though many of them are on a small scale as to the objects, ought to be governed by the immutable principles of equity, as much as your European politics, which are more extended in their compass. How your wars proceed in the North or in whose favor they are likely to terminate; what probability there may be that the misunderstandings between Britain and Spain should issue in an open rupture, and what other powerful nations, in that event, will be drawn in to take an active part on one side or the other, are subjects of vast magnitude, on which we, in these distant regions, must abstain from deciding positively even in our own minds, until we shall have more unequivocal data to go upon. It seems to be our policy to keep in the situation in which nature has placed us, to observe a strict neutrality, and to furnish others with those good things of subsistence, which they may want, and which our fertile land abundantly produces, if circumstances and events will permit us so to do. This letter is committed to Colonel Humphreys to carry to London, whither he is going. Should he, by any accident be in France, he will be able to give you a full state of our affairs and prospects. Gradually recovering from the distresses in which the war left us, patiently advancing in our task of civil government, unentangled in the crooked politics of Europe, wanting scarcely any thing but the free navigation of the Mississippi (which we must have and as certainly shall have as we remain a Nation[)]—I have supposed, that, with the undeviating exercise of a just, steady, and prudent national policy, we shall be the gainers, whether the powers of the old world may be in peace or war; but more especially in the latter case. In that

case our importance will certainly encrease, and our friendship be courted. Our dispositions would not be indifferent to Britain or Spain. Why will not Spain be wise and liberal at once? It would be easy to annihilate all causes of quarrels between that Nation and the United States at this time. At a future period that may be far from being a fact. Should a war take place between Great Britain and Spain, I conceive from a great variety of concurring circumstances there is the highest probability that the Floridas will soon be in the possession of the former. Adieu, my dear Marquis! Believe me to be assuredly and affectionately Your friend and humble Servant

G. Washington


P.S. Not for the value of the thing, my dear Marquis, but as a memorial and because they are the manufacture of this City, I send you herewith a pair of shoe buckles.

